Title: To Thomas Jefferson from J. Phillipe Reibelt, 22 July 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Meilleur des hommes!
                            Balt. le 22 Juill. 1806.
                        
                        Je viens d’apprendre de Mss. Duer et Davesac—de la Nouv. Orleans—qui m’envisagent comme absolument nul—qu’ils partiront demain pour Federal City, et qu’ils sont munis d’une Lettre de recomandation du General Smith, (qui
                            certainement ne les connoit pas—) a Vous—donc, que Vous etez encore a Federal City —
                        Desirant ardement, de passer, si Vous me le permettez, quelques jours a Monticello—afin de jouir en même
                            tems de l’avantage de vois Mme. et Mr. Randolph—j’ose Vous prier, de vouloir bien m’accorder la Graçe, de pouvoir Vous
                            accompagner, Lorsque Vous y irez, consequement de vouloir bien m’avertir du jour de votre depart.
                        Je dois Vous observer encore, que les Mss. Davesac et Duer sont—comme ils m’ont dit eux mêmes,
                            particulierement chargès de Mr. Livingston et Prevost de preparer les intrigues contre le Gouv. Clairborne—sur le plan
                            des quelles je suis dans le Cas de Vous donner toute information.
                        S’il est vrai, qu’il y aura un Magazin Indien au poste d’Ouachita—je Vous prierais, de suspendre la
                            Nomination de l’Agent et Sous agent, jusqu’a ce que j’aurois eû le bonheur de Vous parler. 
                  Daignez d’agreer mes intimes et
                            profondes hommages.
                        
                            Reibelt.
                        
                    